DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Withdrawn Objection and Rejection
	The objection to the title is withdrawn in view of applicant’s amendment filed 01/03/2022.
The rejection under 35 USC 102(a)(1) over Flacco et al is withdrawn in view of that same amendment.

					New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchanque-Fossuo et al .

Tchanque-Fossuo et al teach and suggest both topical and transdermal delivery of deferoxamine (DFO) (see page 1056 , cols 1-2). DFO is shown to improve wound healing and neovascularization (Page 105, col. 2, second full paragraph). Tchanque-Fossuo et al incorporates by reference a study by Duscher et al ( last page 1057, col. 1, first full paragraph) which suggests the use of transdermal DFO in reverse micelles  for the treatment of pressure ulcers and diabetic ulcers. Tchanque-Fossuo et al goes on to state 
Even without this teaching, the incorporation by reference of the study by Duscher et al would have suggested the use of transdermal administration of DFO in order to treat ulcers in general, and Tchanque-Fossuo et al further  disclose the increased vascularization and healing of these ulcers. Whether the ulceration is caused by pressure, diabetes, or radiation, the basic structure of the ulcer is similar, and lacks the stratum corneum, and has reduced vascularization. The ordinary practitioner would look to Tchanque-Fossuo et al for the suggestion of using DFO transdermally in reverse micelles as a means of increasing the vascularization of radiated tissue with a reasonable expectation of beneficial therapeutic results. The amount of dosing /administrations depends on the effectiveness of the treatment and is a well known tool common in medical practice which varies from patient to patient , as well as severity of the ulceration. Therefore, it would have been obvious to one of ordinary skill in the art to claim the instant method of treatment  at the time of filing given the teachings of Tchanque-Fossuo et al.


Conclusion
	No claims are allowed. 
	The article by Nagai et al is cited to show that the endocytized nanoparticles would constitute transdermal delivery.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/03/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



					Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz